Order filed December 3, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00637-CV
                                   ____________

                          EDWARD MAYO, Appellant

                                        V.

            FIVE STAR MERCHANT SERVICES, INC., Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-26253


                CONTINUING ABATEMENT ORDER

      On November 5, 2013, this court granted appellant’s agreed motion to abate
this appeal until November 26, 2013, so that the parties could continue settlement
negotiations. On November 22, 2013, the parties filed a joint motion to continue
the abatement period until December 23, 2013. We GRANT the motion.

      The court ORDERS the abatement continued until December 23, 2013. The
appellate deadlines in this case are suspended until the abatement period has ended.
      If the parties are successful in their settlement negotiations, the court
ORDERS the parties to file a motion to dismiss the appeal, other dispositive
motion, or a motion for additional time to file the dispositive motion, within ten
days from the conclusion of the abatement period. If no settlement agreement is
reached, appellant shall file his brief at the end of the abatement period.

      The appeal remains ABATED, treated as a closed case, and removed from
this court’s active docket until December 23, 2013, at which time the appeal will
be reinstated. The court will also consider an appropriate motion to reinstate the
appeal filed by any party. Any party may also file a motion to dismiss the appeal or
other dispositive motion at any time. Any party may also file a motion to extend
the abatement period to finalize a settlement.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                           2